Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 7, 2021 has been entered.

Response to Arguments
Applicant’s arguments with respect to claims 1-7, 9-10 and 12-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Upon further consideration and search, Examiner respectfully submits the amended elements in question are clearly taught by the newly cited prior art reference Hattori, which has been properly combined with previously cited references in the rejection herein. As such, Applicant’s arguments are moot, and therefore, the claims stand rejected as properly addressed above. 





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 10, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Williams, US 2014/0333719 A1 (hereinafter “Williams”) in view of Ritchey, US 2007/0182812 A1 (hereinafter “Ritchey”) further in view of Baker, US 2014/0340427 A1 (hereinafter “Baker”) further in view of Hattori et al., US 2009/0059005 A1 (hereinafter “Hattori”).
Regarding claim 1, Williams discloses an image management system (see at least FIG. 11 describing server 104 along with [0123]-[0125]) comprising: 
a receiver that receives  (see at least FIG. 11 further describing reception of images at [0129]), from a first communication terminal (see at least FIG. 11, 106 described at least at [0123]-[0128]), information of full-spherical panoramic image data (see at least [0024]-[0029] describing cameras capable of capturing full panoramic images and further at least at [0090] and further at least at [0110]) in response to the full-spherical panoramic image data received by the image management system from a second communication terminal (see at least camera 10/100 further described at least at [0124] and FIG. 11) being viewed from the first communication terminal (See at least 106 at FIG. 11 described at least at [0123]), the information data being transmitted from the image management system and being managed in a information management system together with a related image information different from the full-spherical panoramic image data (see at least FIG. 11 describing transmission at least at [0124]-[0128] from the server 104 and sending this along with real-time scene image and previously recorded imaging to at least one input device 106 described at least at [0129]); and
a transmitter that transmits (See at least [0128] describing server controller 104 capable of processing requests from the user devices 106), to the first communication terminal, a view script and the full-spherical panoramic image data corresponding to the information (see at least [0128] describing retrieved data), the view script being used to view a full-spherical panoramic image when displaying, on the first communication terminal, the full-spherical panoramic image data together with the related image (see at least FIGS. 10 and 11 further describing displaying at least at [0124] and [0129] further describing various formatted views inherently describing transmission for each format as shown in FIG. 10 described at least at [0130]-[0131]).
However, Williams does not explicitly disclose the information data is link information data and image data including information identifying a predetermined area of the full-spherical panoramic image data by x-axis, y-axis and angle of view coordinates; and wherein zooming of the predetermined area is expressed by widening or narrowing a range of the angle of view. 
In the same field of endeavor, Ritchey discloses the information data is link information data (see at least [0451]-[0452])
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to modify the panoramic image capture and transmission system and device of Williams to incorporate the linking information as disclosed by Ritchey because the references are within the same field of endeavor, namely, panoramic capture and distribution systems and methods. The motivation to combine these references would have been to improve communication of the captured panoramic 
However, Williams in view of Ritchey does not explicitly disclose image data including information identifying a predetermined area of the full-spherical panoramic image data by x-axis, y-axis and angle of view coordinates, and wherein zooming of the predetermined area is expressed by widening or narrowing a range of the angle of view. 

In the same field of endeavor, Baker discloses the image data including information identifying a predetermined area of the full-spherical panoramic image data by x-axis, y-axis and angle of view coordinates (see at least [0003]-[0005] and FIG. 2 [0033]-[0035] describing captured data with coordinates and view angle therein)
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to modify the image capturing and transmission system of Williams in view of Ritchey to incorporate the location data and information of Baker because the references are within the same field of endeavor, namely, panoramic image capture. The motivation to combine these references would have been to improve and maintain geoaccuracy and geolocation of captured images for future recall of the data (see Baker at least at [0031]). Therefore, a person of ordinary skill in the art would have been motivated to combine the prior art to achieve the claimed invention and there would have been a reasonable expectation of success.
However, Williams in view of Ritchey further in view of Baker does not explicitly disclose and wherein zooming of the predetermined area is expressed by widening or narrowing a range of the angle of view. 

wherein zooming of the predetermined area is expressed by widening or narrowing a range of the angle of view (see at least FIG. 5 and step S365-S375 further described at least at [0099]-[0101]; further describing image switching with zooming at least at FIG. 20 and [0134]). 
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to modify the image capturing and transmission system of Williams in view of Ritchey further in view of Baker to incorporate the zoom functionality as discussed by Hattori because the references are within the same field of endeavor, namely, panoramic image capture. The motivation to combine these references would have been to improve image processing and zoom functionality when capturing panoramic image data for (see Hattori at least at [0003]-[0009]). Therefore, a person of ordinary skill in the art would have been motivated to combine the prior art to achieve the claimed invention and there would have been a reasonable expectation of success.

Regarding claim 2, Williams in view of Ritchey further in view of Baker further in view of Hattori discloses the image management system according to claim 1 (see above), wherein the link information includes at least identification information associated with the full-spherical panoramic image data received from the second communication terminal, and the image management system transmits the link information to the link information management system (See at least Ritchey at least at [0444], [0451] and [0457]).

Regarding claim 3, Williams in view of Ritchey further in view of Baker further in view of Hattori discloses the image management system according to claim 1 (see above), further comprising an electronic memory to store the information identifying the predetermined area of the full-spherical panoramic image data (see at least Williams [0136] further at least at [0320] of Ritchey).

Regarding Claim 4, Williams in view of Ritchey further in view of Baker further in view of Hattori discloses the image management system according to claim 3 (see above), further comprising a processor that creates thumbnail data using the predetermined area of the full-spherical panoramic image data based on the image data received from the second communication terminal and based on the information identifying the predetermined area (see at least Williams [0131] describing larger or smaller renditions of the imaging; it would be obvious to use various formats of files to one of ordinary skill in the art to transfer data).

Regarding Claim 5, Williams in view of Ritchey further in view of Baker further in view of Hattori discloses the image management system according to claim 1, wherein the link information includes specific information to specify a location of the image management system (see at least Ritchey at [0356] describing linking image data via known methods and means; further see at least [0451]-[0452] further at least at [0457] managing the data and the link at least at a server and at least at FIG. 51).

Regarding Claim 6, Williams in view of Ritchey further in view of Baker further in view of Hattori discloses the image management system according to claim 1 (see above), wherein the receiver receives, from the second communication terminal, data of related information relating to the full-spherical panoramic image data, and the transmitter transmits, to the link information management system, the data of the related information (see Ritchey at least at FIG. 51 and described at least at [0451]-[0457] further see at least Williams at [0124]-[0128]).

Regarding Claim 7, Williams in view of Ritchey further in view of Baker further in view of Hattori discloses the image management system according to claim 1 (see above), wherein the receiver receives, from the second communication terminal, user identification information for identifying a user who uses the second communication terminal (see at least Ritchey at FIG. 51 and [0457]), and the transmitter transmits, to the link information management system, the user identification information (see at least Ritchey FIG. 51 of Ritchey and [0457]).

Regarding Claim 10, it is similar in scope to claim 1, the only difference being claim 10 is directed to an image management method (See Williams at [0001] describing method for processing and managing the images).

Regarding claim 12, Williams in view of Ritchey further in view of Baker further in view of Hattori discloses the image management system according to claim 5 (see above), wherein the specific information includes a URL of the image management system (see at least [0444] and [0451] of Ritchey).

Regarding claim 13, Williams in view of Ritchey further in view of Baker further in view of Hattori discloses the image management system according to claim 1 (see above), wherein the view script is configured to allow viewing and manipulation of the full-spherical panoramic image data on a browser that is not compatible with JavaScript (see at least Ritchey at least at [0338]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Williams in view of Ritchey further in view of Baker further in view of Hattori as applied to claim 1 above, and further in view of Harada et al., US 2013/0326419 A1 (hereinafter “Harada”).
Regarding Claim 9, Williams in view of Ritchey further in view of Baker further in view of Hattori discloses the image management system according to claim 1 (see above). 
wherein the full-spherical panoramic image data is Mercator image data that is capable of being displayed as a full-spherical panoramic image.
In the same field of endeavor, Harada discloses wherein the image data is Mercator image data that is capable of being displayed as a full-spherical panoramic image (see at least FIGS. 4a-4c further described at least at [0017] and [0063]-[0065] and [0066]-[0068]).
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to modify the image data management system of Williams in view of Ritchey further in view of Baker further in view of Hattori to incorporate the Mercator image data as disclosed by Harada because the references are within the same field of endeavor, namely, image data capture and distribution systems. The motivation to combine these references would have been to improve user experience with image data (see Harada at least at [0004]-[0006]). Therefore, a person of ordinary skill in the art would have been motivated to combine the prior art to achieve the claimed invention and there would have been a reasonable expectation of success.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Williams in view of Ritchey further in view of Baker further in view of Hattori as applied to claim 1 above, and further in view of Cowtan et al., US 2009/0031246 A1 (hereinafter “Cowtan”).
Regarding claim 14, Williams in view of Ritchey further in view of Baker further in view of Hattori discloses the image management system according to claim 1 (see above).
However, Williams in view of Ritchey further in view of Baker further in view of Hattori does not explicitly disclose wherein a subject of the full-spherical panoramic image data is a real estate property, and the related image information includes a location of the real estate property and contact information for a corresponding realtor.
wherein a subject of the full-spherical panoramic image data is a real estate property, and the related image information includes a location of the real estate property and contact information for a corresponding realtor (see at least [0009] and [0105] and [0116]-[0120] further at FIG. 30 and 32).
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to modify the image capturing and presenting device of Williams in view of Ritchey further in view of Baker further in view of Hattori to incorporate the information and data corresponding with the captured image as disclosed by Cowtan because the references are within the same field of endeavor, namely, cataloging and presenting data for a consumer market. The motivation to combine these references would have been to improve the information management and presentation to a user (see Cowtan at least at [0120]). Therefore, a person of ordinary skill in the art would have been motivated to combine the prior art to achieve the claimed invention and there would have been a reasonable expectation of success.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Furumura et al., US 2012/0200665 A1 describing zooming functionality using angle of view at least at FIG. 1 and [0050]-[0051].  


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 571-272-7674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SARVESH J NADKARNI/Examiner, Art Unit 2623      
				/AMARE MENGISTU/                                                          Supervisory Patent Examiner, Art Unit 2623